Citation Nr: 1507590	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-18 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.  He also had periods of active duty for training, to include from July 1981 to December 1981 and June 1982 to July 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2013, the Veteran was afforded a video conference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

When this case was before the Board in August 2014, it was remanded for further development.  Substantial compliance with the Board's remand has been accomplished. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

A right shoulder disability is not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1101, 106, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303. 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in November 2009, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects his complete service treatment records (STRs), as well as all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran also provided hearing testimony before the undersigned Veterans Law Judge.  Additionally, the Veteran was also afforded a VA examination in October 2014. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The record reflects that the Veteran has a current right shoulder disability, diagnosed as a rotator cuff tear, with tendonitis and osteoarthritis.  Thus, the current disability element of the claim is met.  The Veteran's STRs indicate he dislocated his left shoulder during a period of active duty for training in June 1982.  The Veteran subsequently reported experiencing a left shoulder dislocation in 1982 during his March 1985 enlistment examination.  However, the Veteran now asserts he in fact injured his right shoulder.  He has provided supporting statements from his parents, who have stated they recall the Veteran having injured his right shoulder.  For purposes of this claim, the Board has found the Veteran to be competent and credible to state which shoulder was injured.  As such, the in-service injury element of the claim is also established.  Therefore, the central issue which must be determined is whether the Veteran's current disability is causally related to his in-service injury.  

A February 2008 treatment note from the Orthopaedic Center of the Rockies shows the Veteran reported injuring his right shoulder while crossing a rope bridge during drill training in the Marine Corps.  The Veteran reported his rifle became caught in the bridge, pulling his shoulder behind him and resulting in a dislocation.  The Veteran also stated he reinjured his shoulder carrying plywood, when heavy wind caught the wood causing a wrenching injury of his shoulder.  Additionally, the Veteran reported another injury of his shoulder four months prior to his February 2008 examination.  At that time, the Veteran stated he injured his shoulder when he, "fell off his motorcycle and the handlebar hit his right shoulder."  The Veteran stated he "had a lot more trouble since" that injury.  The examiner assessed the Veteran's shoulder, and ultimately diagnosed a deficient rotator cuff.  

During the Veteran's April 2013 Board hearing, the Veteran stated he did not fall from a motorcycle.  Instead, he indicated his motorcycle fell over and he injured his shoulder trying to lift it from the ground.  The Veteran stated he has experienced a gradual worsening of his shoulder problems.  He also indicated he has experienced problems with his shoulder ever since his 1982 dislocation.  

During his October 2014 VA examination, the Veteran reported his 1982 training injury.  He indicated he was able to relocate the dislocation himself at that time, and was subsequently treated with a sling and placed on light duty.  The examiner noted the Veteran's June 1982 treatment note, as well as the report of his March 1985 active duty entrance examination, both of which indicate the Veteran sustained a left shoulder injury.  However, the examiner presumed the medical records were both erroneous.  The examiner also indicated that when asked, the Veteran denied any subsequent injuries of his shoulder since separating from service; however, the examiner stated he reviewed the Veteran's private treatment note from the Orthopaedic Center of the Rockies, and noted two post-service injuries as discussed above.  

After fully reviewing all available evidence, to include STRs and post-service treatment records, the examiner determined the Veteran's current right shoulder disability is, "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury."  In support of his conclusion the examiner noted several deficiencies in the claimed association.  First, although the Veteran has reported experiencing "problems" with his shoulder since service, the examiner noted the Veteran subsequently re-entered active duty in 1985 and was able to complete the minimum number of pull-ups required of him during physical fitness testing.  The examiner also identified the Veteran's post-service laborious occupation that required carrying of plywood.  In addition, the examiner noted the Veteran had not sought medical treatment for his shoulder for 20 years after his separation from active duty in 1988, and had also reported two more recent injuries of his shoulder in 2004 and 2007.  In sum, the examiner opined the Veteran's in-service right shoulder injury resolved, and his current disability is due to the more recent injuries.  

Based on the foregoing, the Board finds service connection is not warranted for a right shoulder disability.  Although the Veteran's STRs note a left shoulder injury, the Board accepts the Veteran's reports that his injury involved his right shoulder.  However, though the Veteran has indicated he experienced unspecified "problems" with his shoulder since that injury, the objective evidence indicates the Veteran was able to comply with all physical fitness requirements necessary to re-enter active duty three years after his injury, to include the pull-up element.  

The October 2014 VA examiner has provided a probative opinion (i.e. an opinion supported by a rationale that is consistent with the record) that the right shoulder disability is not related to service.  There is no contrary medical opinion of record.  Although the Veteran might believe that his right shoulder disability is related to service, his assertion of a relationship is not competent evidence of a nexus: the record does not demonstrate a corroborative history of the disability's continuity, the Veteran performed labor-intense activities subsequent to service, and the record does not otherwise suggest the Veteran, who is a layperson, is competent to determine the cause of the right shoulder disability.  Moreover, even if the Board deemed the Veteran to be competent to answer this question, his lay opinion is clearly of less probative value than the VA medical opinion against the claim.

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

Entitlement to service connection for a right shoulder disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


